Citation Nr: 0529109	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946 and from August 1954 to October 1970.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appellant's claim was remanded by the Board of Veterans' 
Appeals (Board) in September 2004 to obtain a medical 
opinion.  A VA physician reviewed the claims folder and wrote 
an opinion in October 2004.  The appellant's claim was 
returned to the Board in July 2005 was again remanded to 
afford the appellant a hearing before a Veterans Law Judge.  
The claims folder contains a transcript of the October 2005 
hearing.  As the actions ordered in the remands have been 
completed the claim is now ready for appellate consideration.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
granted for residuals of kidney stones and bilateral hearing 
loss  

2.  Service medical records include frequent treatment for 
respiratory disorders in the 1960's and in 1970.  Also 
documented in the service medical records were two episodes 
of hematuria of unknown etiology.  A September 1969 urology 
evaluation in service noted the veteran had been treated for 
"infection" while in Vietnam.  

3.  The veteran died on March [redacted], 2002.  

4.  The certificate of death listed the immediate cause of 
death as acute respiratory arrest, due to chronic obstructive 
lung disease, with a remote cerebrovascular accident, 
recurrent urinary tract infections, and recurrent pneumonia 
being significant contributors to his death.  The interval 
between onset of the disorders and death was unknown.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants the benefit sought, no further 
notice or development is required under VCAA.  

Relevant Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a)(2005).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1) (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The veteran's representative has requested that the doctrine 
of reasonable doubt be applied this case.  38 C.F.R. § 3.102 
(2005) provides that it is the defined and consistently 
applied policy of the VA to administer the law under a broad 
interpretation , consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 U.S.C.A. § 5107 (West 2002).  

Factual Background and Analysis.  During the veteran's 
lifetime, service connection was granted for residuals of 
kidney stones and bilateral hearing loss.  A 40 percent 
rating for bilateral hearing loss and a noncompensable rating 
for residuals of kidney stones was in effect at the time of 
his death.  

The veteran died on March [redacted], 2002.  The certificate of death 
listed the immediate cause of death as acute respiratory 
arrest, due to chronic obstructive lung disease, with a 
remote cerebrovascular accident, recurrent urinary tract 
infections and recurrent pneumonia being significant 
contributors to his death.  The interval between onset of the 
disorders and death was unknown.  The veteran died at a VA 
nursing home.  No autopsy was performed.  

The claims folder contains the records from the VA Lake City 
Nursing Home where the veteran was a resident prior to his 
death.  The terminal hospitalization records from March 2002 
are consistent with conclusions noted on the Certificate of 
Death.  They reveal history of multiple cerebrovascular 
accidents, with recurrent pneumonia and urinary tract 
infections, and chronic bronchitis.  

Although service connection was not in effect for either a 
respiratory disorder or urinary tract infections, there are 
numerous entries in the service medical records related to 
treatment for either a respiratory disorder or hematuria.  
Service medical records include frequent treatment for 
respiratory disorders in the 1960's and in 1970 a history was 
noted at separation from service.  Also documented in the 
service medical records were two episodes of hematuria of 
unknown etiology.  Also, it is noteworthy that the veteran 
had service connection for residuals of kidney stones, a 
condition which is known to recur with sometimes grave 
complications.  

The appellant, who married the veteran on October [redacted], 1944, 
appeared and gave testimony before a Veterans Law Judge (now 
retired) in June 2004 and before the undersigned in October 
2005.  She recalled the veteran began to have problems with 
his kidneys when he was in Vietnam in 1969.  Those problems 
continued after he left the service.  (T-5, 2005).  

Although the appellant is not competent to offer a medical 
opinion she is however able to competently report symptoms 
she observed.  The regulations define competent lay evidence 
as being facts or circumstances which can be observed or 
described by a lay person.  38 C.F.R. § 3.159 (a)(2)(2005).  
The appellant observed that the veteran had kidney problems 
since 1969.  That is consistent with the service medical 
records, private medical records in January 1970, and a 
February 1998 VA examination report.  The VA examiner in 
February 1998 reviewed the record and noted a history of 
hematuria since 1969.  There had been recurrent microscopic 
hematuria noted since 1969, without any definitive etiology 
found after several evaluations.  Records of a September 1969 
urology evaluation in service, noted the veteran was treated 
for "infection" while in Vietnam.    

Also noted on his Report of Medical History in April 1970 
were chronic colds.  As early as January 1963 the veteran 
noted on his Report of Medical History that he had shortness 
of breath, and pain and pressure in his chest.  

A medical opinion was obtained in October 2004, the VA 
physician indicated there was no data to support a 
relationship between the veteran's in-service complaints of 
pulmonary problems and the acute respiratory failure which 
lead to his death.  He also found no data to relate the 
hematuria in service to the later urinary tract infections.  
He related the respiratory disorders and recurrent urinary 
tract infections to the veteran's cerebrovascular accident 
residuals.  

The Board has weighed the evidence of symptoms of both 
respiratory and urinary tracts symptoms since service and the 
opinion of the VA physician.  The Board noted that on his 
death certificate the interval between the onset of his 
symptoms and death was not attributed to the date of his 
cerebrovascular accidents, but was listed as unknown.  

The Board has concluded the evidence of record raises a 
reasonable possibility a service-connected disability 
contributed to the veteran's death.  The appellant's burden 
is only to show that a reasonable doubt arises regarding 
service origin.  When such doubt exists it will be resolved 
in favor of the claimant.  38 C.F.R. § 3.102.  Resolving 
doubt in favor of the appellant, the Board has concluded 
service connection for the cause of the veteran's death 
should be granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


